U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-33726 ADVANCED BATTERY TECHNOLOGIES, INC. (Name of Registrant in its Charter) Delaware 22-2497491 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 15 West 39th Street, Suite 14A, New York, NY 10018 (Address of Principal Executive Offices) Issuer's Telephone Number: 212-391-2752 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer X Non-accelerated filer Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 15, 2010 Common Voting Stock: 68,902,639 Amendment No. 1 This amendment is being filed in order to: · add a section titled “Variable Interest Entity” to Note 2 to the Financial Statements, · revise the disclosure regarding shares issued to non-employee consultants in the fifth paragraph of Note 14,“Stock-Based Compensation.” · revise Note 22, “Segment Information” to include segment information for the three and nine months ended September 30, 2009, · revise Note 23, “Restatement” to replace the balance sheet information as of September 30, 2009 with balance sheet information as of December 31, 2009, and · quantify the effect on battery sales of our acquisition of Wuxi ZQ in the fifth paragraph of Management’s Discussion and Analysis. No other changes have been made to the disclosure in the original filing, nor has any of theinformation in the original filing been updated. ADVANCED BATTERY TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheet (unaudited) – September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Income and Other Comprehensive Income (Unaudited) - for the Three and Nine Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 Part II Other Information Item 1. Legal Proceedings 38 Items 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 ADVANCED BATTERY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September 30, December 31, (Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Loan receivable Other receivables Advance to suppliers,net Total Current Assets Property, plant and equipment, net Other assets: Investment in unconsolidated entity Investment advance Deposit for long-term assets Intangible assets, net Goodwill Other assets Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term loan $
